       Case 2:18-cr-00464-SMB Document 78 Filed 07/08/19 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,                          No. CR-18-00464-PHX-SMB
11                          Plaintiff,
                                                              ORDER
12            vs.
13   Carl Ferrer,
                            Defendant.
14
15
           The Court having reviewed the Government’s Unopposed Motion to Continue
16
     Defendant’s Sentencing Hearing (Doc.77), and good cause appearing,
17
           IT IS ORDERED granting the Government’s Unopposed Motion to Continue
18
     Defendant’s Sentencing Hearing.
19
           IT IS FURTHER ORDERED continuing the Sentencing from July 18, 2019, to
20
     July 20, 2020 at 3:30 p.m.
21
                    Dated this 8th day of July, 2019.
22
23
24
25
26
27
28
